         Case 6:19-cv-00628-ADA Document 70 Filed 01/22/21 Page 1 of 2


                        IN THE UNITED STATE DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

INTELLECTUAL TECH LLC,                               §
     Plaintiff,                                      §          Civil Action No. 6:19-cv-00628
                                                     §
v.                                                   §          JURY TRIAL DEMANDED
                                                     §
ZEBRA TECHNOLOGIES CORPORATION,                      §
                                                     §
       Defendant.                                    §

                            ORDER DENYING DEFENDANT’S
                           MOTION FOR SUMMARY JUDGMENT


       Before the Court is Zebra’s Motion for Summary Judgment of Invalidity Under 35

U.S.C. § 112 [Dkt. 54]. This Court previously denied Zebra's Motion for Summary Judgment

of Invalidity for indefiniteness. After careful consideration of the relevant issues and the

Parties’ respective positions, the Court also denies Defendant’s Motion for Summary

Judgment of Invadlitiy for lack of written description.


       Under 35 U.S.C. § 282, a patent is presumed valid. In moving for summary judgment,

Zebra thus has the burden of establishing by clear and convincing evidence that the ’247 Patent

fails to comply with the written description requirement. Hynix Semiconductor Inc. v. Rambus

Inc., 645 F.3d 1336, 1351 (Fed. Cir. 2011); Intirtool, Ltd. v. Texar Corp., 369 F.3d 1289, 1294

(Fed. Cir. 2004). To do so, Zebra must show that the disclosure of the ’247 Patent does not

“reasonably convey[] to those skilled in the art that the inventor had possession of the claimed

subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351

(Fed. Cir. 2010). The question is one of fact. Centrak, Inc. v. Sonitor Techs., Inc., 915 F.3d 1360,

1365 (Fed. Cir. 2019). And the facts here must be read in the light most favorable to the non-

movant, Intellectual Tech. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). In so

reading the facts before it, the Court finds that Zebra has failed to meet its high burden.


Accordingly, Zebra's Motion for Summary Judgment of Invalidity is hereby wholly DENIED.
        Case 6:19-cv-00628-ADA Document 70 Filed 01/22/21 Page 2 of 2




                         22nd
It is SO ORDERED this ___________              January
                                  day of _________________, 2021.




                                                   ______________________________
                                                   The Honorable Alan D Albright
                                                   United States District Judge
